—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about May 28, 1999, denying the motion of defendants Gerald G. Emerson and Celeste Emerson for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The vehicle owned and operated by the Emerson defendants was on the favored roadway and the Guzman taxicab (in which plaintiff was a passenger) entered the intersection where the collision occurred through a stop sign, without stopping. Thus, there remain questions of fact as to whether the Emerson vehicle was operated reasonably under the conditions existing at the time of the accident (see, Vehicle and Traffic Law § 1180 [a], [e]; see also, Ferrer v Harris, 55 NY2d 285; Lee v City Brewing Corp., 279 NY 380). Moreover, a factual issue is presented as to whether those conditions would justify defendants’ reliance upon the emergency doctrine (see, Rivera v New York City Tr. Auth., 77 NY2d 322). Concur — Wallach, J. P., Andrias, Saxe and Buckley, JJ.